COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-240-CR


LETICIA ANDERSON                                                    APPELLANT

                                              V.

THE STATE OF TEXAS                                                       STATE

                                          ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      On July 6, 2005, Appellant Leticia Anderson pleaded guilty to possession

with intent to deliver a controlled substance of between four and two hundred

grams. Pursuant to a plea bargain agreement, the trial court placed Anderson

on seven years’ deferred adjudication community supervision. The trial court’s

certification of Anderson’s right to appeal states that this “is a plea-bargained



      1
          … See T EX. R. A PP. P. 47.4.
case[,] and the defendant has NO right of appeal.”        See T EX. R. A PP. P.

25.2(a)(2).

      Anderson filed a pro se notice of appeal on July 3, 2008. On July 22,

2008, we notified Anderson that the certification indicating she has no right to

appeal had been filed in this court and that we would dismiss this appeal unless

Anderson or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal. See T EX. R. A PP. P. 25.2(d), 44.3. We have

received no response to our notification.

      Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those

matters that were raised by written motion filed and ruled on before trial and

to those cases where the appellant obtained the trial court’s permission to

appeal. See T EX. R. A PP. P. 25.2(a)(2)(A), (B). According to the trial court’s

certification—which states that Anderson has no right to appeal—neither of

these circumstances applies.

      Because Anderson has no right to appeal, we dismiss this appeal. See

T EX. R. A PP. P. 42.3(a), 43.2(f).




                                            PER CURIAM

PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)



                                       2
DELIVERED: August 26, 2008




                             3